       Case: 3:20-cv-00985-wmc Document #: 3 Filed: 11/20/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WISCONSIN

 DEBORAH LAUFER,
 Individually,

 Plaintiff,

 v.                                         Case No. 3:20-cv-985

 GEISSLER LLC,

 Defendant.



                           NOTICE OF SETTLEMENT

       Plaintiff, Deborah Laufer, by and through her undersigned counsel, hereby

advises the Court that the parties have reached an agreement in principle to resolve

this dispute. The parties are finalizing settlement and dismissal documents and

expect to file the dismissal papers within thirty (30) days.

/s/ Tristan W. Gillespie
Tristan W. Gillespie, Esq.
THOMAS B. BACON, P.A.
5150 Cottage Farm Rd.
Johns Creek, GA 30022
Tel: 404.276.7277

ATTORNEYS FOR PLAINTIFF
